Case 2:19-cv-02681-TLP-cgc Document 10 Filed 07/20/20 Page 1 of 3                     PageID 45




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 JOYCE HENRY,                                    )
                                                 )
         Plaintiff,                              )
                                                 )        No. 2:19-cv-02681-TLP-cgc
 v.                                              )
                                                 )
 VON DREHLE CORPORATION,                         )
                                                 )
        Defendant.                               )


               ORDER ADOPTING REPORT AND RECOMMENDATION


      Plaintiff sued pro se alleging that Defendant violated her rights under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e (“Title VII”). (ECF No. 1.)

      The Magistrate Judge entered a Report and Recommendation (“R&R”) recommending

that the Court dismiss Plaintiff’s complaint under 28 U.S.C. § 1915(e)(2) for failure to state a

claim upon which relief may be granted. (See ECF No. 9.) The Magistrate Judge also

recommended that the Court certify “that any appeal in this matter by Plaintiff would not be

taken in good faith,” and that “Plaintiff may not proceed on appeal in forma pauperis.” (Id. at

PageID 43.)

      For the reasons below, the Court ADOPTS the R&R and DISMISSES WITHOUT

PREJUDICE Plaintiff’s complaint. The Court also CERTIFIES that any appeal in this matter

by Plaintiff would not be taken in good faith, and that Plaintiff may not proceed in forma

pauperis.
Case 2:19-cv-02681-TLP-cgc Document 10 Filed 07/20/20 Page 2 of 3                       PageID 46




                                           THE R&R

I.     Plaintiff Fails to State a Claim

       The Magistrate Judge explained that, although Plaintiff alleges violations of Title VII, the

Court has to dismiss complaints that “fail[] to state a claim upon which relief may be granted[.]”

(ECF No. 9 PageID 41) (citing 28 U.S.C. § 1915(e)(2)).

       The essential elements of Plaintiff’s Title VII claim are that Plaintiff (1) is a member of a

protected class; (2) suffered an adverse employment action; (3) was qualified; and (4) was

treated differently than similarly situated male employees. (Id. at PageID 42) (citing McClain v.

Northwest Cmty. Corr. Ctr. Judicial Corr. Bd., 440 F.3d 320, 332 (6th Cir. 2006)).

       The Magistrate Judge found that “Plaintiff’s complaint contains no statement of facts, nor

any claim for relief.” (Id. at PageID 42.) The Magistrate Judge also found that, “[w]hile pro se

complaints are generally provided lenient treatment, this Court is not obligated to search

through Plaintiff’s Complaint and attachments and attempt to create Plaintiff’s claim for her.”

(Id. at PageID 42–43.) (Id.) The Magistrate Judge thus properly recommended that the Court

dismiss Plaintiff’s complaint for failure to state a claim under 28 U.S.C. § 1915. (Id. at PageID

43.)

II.    Any Appeal Would Not Be Taken in Good Faith

       The Magistrate Court also found that an appeal by Plaintiff would not be taken in good

faith. (Id. at PageID 43) (citing 28 U.S.C. § 1915(a)(3)). The Magistrate Court noted that “[i]t

would be inconsistent for a district court to determine that a complaint should be dismissed

prior to service on the defendants, but has sufficient merit to support an appeal in forma

pauperis.” (Id. at PageID 43) (citing Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir.

1983)).



                                                 2
Case 2:19-cv-02681-TLP-cgc Document 10 Filed 07/20/20 Page 3 of 3                         PageID 47




       Thus, for the same reasons that led the Magistrate Court “to recommend dismissal of this

case for failure to state a claim,” the Magistrate Court recommended that the Court certify under

28 U.S.C. § 1915(a)(3) that any appeal by Plaintiff would not be taken in good faith, and that

Plaintiff should not proceed on appeal in forma pauperis. (Id. at PageID 43.)

                                          DISPOSITION

       Under Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days of being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2).

       Neither party objected to the R&R here, and the time for filing objections has expired.

See Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2). “When no timely objection is filed, the court need

only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes.

       Having reviewed the R&R and the entire record here, the Court finds no clear error and

ADOPTS the R&R in its entirety. Thus, the Court DISMISSES WITHOUT PREJUDICE

Plaintiff’s complaint. The Court also CERTIFIES that any appeal by Plaintiff would not be

taken in good faith, and that Plaintiff may not proceed on appeal in forma pauperis.

       SO ORDERED, this 20th day of July, 2020.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                  3
